Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Frederick Samuels (202 331 8777) on 7/29/2022.

The application has been amended as follows: 
Claim 1
An image guided surgical system comprising: 
a marker attachable to and removable from an elongated surgical tool having a shaft; 
at least one camera; 

an image processing system in communication with the camera configured to obtain an image of the surgical tool including the marker; 
a display device in communication with the image processing system, the display device being configured to display the image of the surgical tool including the marker, 
wherein the image processing system is configured to operate in a calibration mode to generate a template and display the template on the display, and wherein the display device is configured to receive a user input to allow an operator to align the image of the surgical tool to the template, and adjust a length of the template to substantially match a length of the surgical tool; and 
a storage device in communication [[wit]] with the image processing system, the storage device being configured to store calibration information that associates a position of the marker with a position of the tip of the shaft of the surgical tool based on the adjusted length of the template.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See allowable subject matter in the Office Action dated 1/19/2022, on pages 5-7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795